              Case 3:19-cv-01934-JBA Document 37 Filed 08/10/20 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT


 -------------------------------------------------------------

  BROOKE EMIGH
                                           Plaintiff,                 Case No. 3:19-cv-01934-JBA

                                v.


 CENTRAL CONNECTICUT STATE
 UNIVERSITY AND THOMAS DELVENTHAL
                                           Defendants.
 ------------------------------------------------------------------


                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Brooke

Emigh and Defendant CCSU, that all claims brought by Plaintiff against Defendants CCSU

and Thomas Delventhal shall be withdrawn and dismissed with prejudice pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, all parties to bear their own costs and

fees.


AGREED this 10 day of August, 2020

 MARIA GARCIA-QUINTNER                                        Mary K. Lenehan
                                                              Assistant Attorney General
 /s/ Maria Garcia-Quintner
                                                              __/s/_Mary K Lenehan_______________
 MGQ Law, LLC
 Maria Garcia-Quintner (ct27568)                              Counsel for Defendant CCSU
 246 Post Rd East, 2nd Floor                                  State of Connecticut
 Westport, Connecticut 06880                                  Office of the Attorney General
 (203) 836-3336                                               165 Capitol Ave.
 MGQ@MGQLaw.com                                               Hartford, CT 06106
                                                              (860) 808-5210
 Counsel for Plaintiff                                        mary.lenehan@ct.gov

                                                          1
           Case 3:19-cv-01934-JBA Document 37 Filed 08/10/20 Page 2 of 2




                                      CERTIFICATION

I hereby certify that on August 10, 2020 a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be
served by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.


                                                    _//s// Maria Garcia-Quintner




                                               2
